DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The application filed 03/05/2020 in conjunction with the remarks has been reviewed by the examiner in view of prior art of record Abdollahian (US 2016/0210507 A1) and Ben Khalifa et al. (US 10127673 B1), and it is agreed that the prior art of record does not teach all the limitations of the invention namely: 
“using area and cone orientation parameters as relevance between words/phrases and a system to provide a training mechanism, to handle OCR errors with respect to the coordinates interpreted for each word and user corrections both in online and offline mode, comprising the steps of: converting at least one scanned or digital document to a readable format with coordinates using optical character recognition (OCR) technology; scanning the coordinates obtained through OCR for each character and correcting them to ensure that they all fall in their corresponding base line”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646